Opinion by
Cline, J.
At the hearing plaintiffs endeavored to prove that the inclusion of this charge was due to a clerical error on the part of the customs broker. The customs broker testified that in making the entry he failed to deduct the nondutiable charges for insurance and consular fee, which failure was probably due to “rush of business, oversight.” It is noted that no claim is made in the pleadings as to the inclusion of the consular fee in the entered value. The importer testified that the customs broker had been given no instructions in regard to making this particular entry. From the record the court found that the plaintiff had not produced proof sufficient to make out a case of clerical error. The protest was therefore overruled. McQuillan v. United States (18 C. C. P. A. 215, T. D. 44401) and Yamada v. United States (26 id. 89, T. D. 49826) cited.